Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  151062(52)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                     SC: 151062                                        Justices
  In re BEELER/HALL, Minors.                                         COA: 321648
                                                                     Genesee CC Family Division:
                                                                     12-128963-NA
  _______________________________________/

         By order of June 5, 2015, the Department of Health and Human Services was
  directed to respond to the motion for reconsideration of this Court’s March 20, 2015
  order. On order of the Court, the response having been received, the motion for
  reconsideration is again considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2015
         d0901
                                                                                Clerk